 Case 2:19-cv-00703 Document 129 Filed 08/06/20 Page 1 of 4 PageID #: 3231



                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION

RAMACO RESOURCES, LLC,

              Plaintiff,

v.                                                      Case No.: 2:19-cv-00703


FEDERAL INSURANCE COMPANY, and
ACE AMERICAN INSURANCE COMPANY,

              Defendants.



                    MEMORANDUM OPINION AND ORDER

       Pending is Plaintiff’s Motion to Compel Defendants to Designate a

Representative and Sit for a Rule 30(b)(6) Deposition. (ECF No. 111). Defendants have

filed a response in opposition to the Motion, (ECF No. 125), and Plaintiff has replied.

(ECF No. 128). The Court does not find that oral argument on the Motion is necessary.

For the reasons that follow, the Court GRANTS the Motion to Compel.

       This case involves the collapse of a raw coal silo on Plaintiff’s property and the

subsequent denial of insurance coverage by Defendants. During the Rule 26(f) meeting,

the parties could not agree on the total number of depositions each side was allowed to

take. Defendants wanted to limit depositions to the ten permitted by the federal

discovery rules, while Plaintiff advocated for 15 depositions per side. The matter was not

resolved, but discovery ensued nonetheless. Now, as the parties approach the end of

discovery, Plaintiff seeks to take a Rule 30(b)(6) deposition of each Defendant.

Defendants object, arguing that Plaintiff has already taken ten depositions and has failed


                                            1
 Case 2:19-cv-00703 Document 129 Filed 08/06/20 Page 2 of 4 PageID #: 3232



to provide good cause to expand the number beyond what is allowed by the discovery

rules.

         While discovery rules are accorded broad and liberal construction, discovery is

not limitless. McDougal-Wilson v. Goodyear Tire & Rubber Co., 232 F.R.D. 246, 249

(E.D.N.C. 2005). As such, the court is often asked to balance the right of one party to

fully and thoroughly develop each aspect of its case against the right of the adverse party

to be protected from oppression and undue burden and expense. Here, the undersigned

finds that Plaintiff’s right to “box in” the position of the corporate defendants on key

matters carries more weight than Defendants’ right to have two less depositions. The

issues in this case are more complex than a simple coverage question and involve a fairly

uncommon triggering event, competing engineering opinions, and a greater than

average number of actors. Consequently, two depositions in excess of the ten-deposition

limit is reasonable. Although Plaintiff has taken depositions of Defendants’

representatives and engineers, deposing an individual in his personal capacity is simply

not the same as deposing an individual who has been designated to speak on behalf of

the corporation. United States v. Taylor, 166 F.R.D. 356, 361 (M.D.N.C. 1996) (Stating

that when a corporate employee testifies in his individual capacity, he provides only his

personal knowledge, perceptions, and opinions; when a 30(b)(6) designee testifies, he

provides the knowledge, perceptions, and opinions of the corporation). For that reason,

Plaintiff may proceed with two additional depositions—one Rule 30(b)(6) deposition of

each Defendant. The 12-deposition limit shall apply to both sides in this litigation.

         The undersigned is mindful that “Rule 30(b)(6) explicitly requires [the entity] to

have persons testify on its behalf as to all matters known or reasonably available to it

and, therefore, implicitly requires such persons to review all matters known or

                                             2
 Case 2:19-cv-00703 Document 129 Filed 08/06/20 Page 3 of 4 PageID #: 3233



reasonably available to [the entity] in preparation for the Rule 30(b)(6) deposition.” Id.

at 362. The designee should be prepared to give knowledgeable and binding answers on

behalf of the entity, including answers regarding matters beyond those personally

known to the designee and in which that designee was directly involved. Id. at 361. Given

the heavy burden on a corporation to prepare its Rule 30(b)(6) designee, the notice of

deposition must be significantly detailed and focused in setting out the topics to be

covered at the deposition.

       Defendants objects to the number and breadth of the topics set forth in Plaintiff’s

Notices of Rule 30(b)(6) Deposition. The Court agrees with Defendants that the Notices,

as written, are too broad and not sufficiently particularized. At this stage of the litigation,

Plaintiff should be able to substantially limit the topics to be covered at the depositions

and be able to narrow the issues to be addressed. Therefore, the parties are ORDERED

to promptly meet and confer to determine how the Notices of Deposition can be tailored

to the significant issues requiring corporate testimony. If, at the end of business on

Tuesday, the parties continue to disagree about the parameters of the depositions, they

shall contact the undersigned’s chambers to schedule a telephone conference to take

place on Wednesday, August 12, 2020. In discussing this matter, the parties may

agree that certain testimony already given by Defendants’ employees and

representatives can be adopted by Defendants as their official position on certain

matters. Such testimony should be specifically identified and expressly adopted by

Defendants in a separate writing.

       Because the number of depositions permitted to be taken was not resolved prior

to the filing of the motion, and both parties had a legitimate position, Plaintiff’s motion

for fees and costs is DENIED.

                                              3
Case 2:19-cv-00703 Document 129 Filed 08/06/20 Page 4 of 4 PageID #: 3234



    The Clerk is directed to provide a copy of this Order to counsel of record.

                                       ENTERED: August 6, 2020




                                         4
